Citation Nr: 1603708	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO. 13-13 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1976 to March 1979 and from October 1979 to May 1986.  This case comes before the Board of Veterans' Appeals (Board) on appeal of June 2011 and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran requested a video conference hearing before a Veterans Law Judge, but cancelled the hearing in correspondence dated November 23, 2015, and requested that the Board decide his claims based on the evidence of record.  The hearing request is therefore deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015). 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided.

To date, the Veteran has not been afforded a VA examination relating to his claims of entitlement to service connection for asthma and COPD.  The Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the medical evidence of record includes diagnoses of asthma and COPD.  The Veteran asserted that while stationed in Korea during service, he was assigned to the Printing and Publications Center (Center), where he worked for between two and three years in a basement containing two printing presses and harmful chemicals with no ventilation, and that he started to have breathing problems during this time.  Specifically, the Veteran stated that he was involved in making, copying, and distributing printing ink, he had to wear a mask all day long, printing ink fumes would consume him from every direction, and he had to take long breaks outside the facility to catch his breath.  He stated that by the time he walked home after work, he would be having breathing problems, and he would be wet from sweat after walking only 100 yards to the dining facility.  

The Veteran also submitted the lay statement of Mr. E. S., who asserted that he was the Chief of Supply and Maintenance at Camp Market, Korea, from 1980 to 1985, and that his section provided supplies and equipment to the Center.  He stated that the Veteran was assigned to the Center's classified section, which was located in a basement with no windows or ventilation.  He stated that those assigned to the classified section experienced breathing and eye irritation due to subpar ink and other supplies, causing them to wear masks and an oxygen apparatus, and to take frequent breaks.  He also stated that the United States Occupational Safety and Health Administration (OSHA) identified these as hazardous working conditions.

The Veteran's official military personnel file (OMPF) includes the record of his assignment stations, which shows that he served in Korea between April 1981 and April 1982 and between December 1983 and March 1986, with a majority of this time spent assigned to the Center.  These records are consistent with the Veteran's lay statements and with the statement of Mr. S., and the Board finds both the Veteran's and Mr. S.'s statements to be credible.  

The Board finds that based on the foregoing, a VA examination and opinion addressing the nature and etiology of the Veteran's asthma and COPD are warranted.

The Board also notes that in his October 2011 notice of disagreement, the Veteran stated that after his separation from service in 1986, he was diagnosed with asthma that same year at the Kinston Community Health Clinic.  To date, the RO has not conducted development to obtain medical records from the Kinston Community Health Clinic relating to the Veteran's treatment for asthma within a year of his separation from service.  Because these records may be relevant as to whether the Veteran's asthma disability is etiologically related to service, the Board finds that before affording the Veteran a VA examination, the RO or the Appeals Management Center (AMC) should effectuate any necessary development to obtain such records.  Such records should be made available to and reviewed by the examiner in connection with the requested opinions. 

The Board notes also that the lay statements of record fail to specify the type of substandard ink, or other harmful chemicals, that the Veteran was exposed to during service.  In his lay statement, however, Mr. E. indicated that OSHA may have documented the working conditions at the Center.  Because additional records regarding the specific type of ink and other harmful chemicals the Veteran was exposed to may be relevant as to the etiology of his current respiratory disabilities, the Board finds that before affording the Veteran a VA examination, the RO or the AMC should effectuate any necessary development to obtain such records.  Such records should be made available to and reviewed by the examiner in connection with the requested opinions.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  Such development should specifically include:

a) medical records relating to the Veteran's care at the Kinston Community Health Clinic within one year of his separation from service; and

b) records and additional evidence regarding the type of ink and other harmful chemicals the Veteran was exposed to during service at the Printing and Publication Center at Camp Market, Korea.  

If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of asthma and COPD.  All pertinent evidence of record, including that obtained by the RO or the AMC in accordance with this remand, must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination of the Veteran and the review of the relevant records and lay statements, the examiner should state opinions with respect to the Veteran's asthma and his COPD as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is etiologically related to his military service.

In providing the opinions, the examiner must address the competent statements submitted by the Veteran and Mr. E. to the effect that the Veteran worked for between two and three years at the Printing and Publication Center at Fort Market, Korea, in a basement containing two printing presses and harmful chemicals, with no windows or ventilation.

The examiner must address the Veteran's assertions that he was involved in making, copying, and distributing printing ink, that he had to wear a mask all day long, that ink fumes would consume him from every direction, causing him to take long breaks outside the facility to catch his breath, and that he began experiencing breathing problems during this time, evidenced by his becoming wet from sweat after walking only 100 yards to the dining facility.  The examiner should assume such statements are credible for purposes of the opinions.

The examiner must provide a rationale for any proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




